DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered. Claims 1, 8, and 15 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10 December 2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leblang et al. (U.S. Patent No. 8,953,841). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang et al. (U.S. Patent No. 8,953,841), hereinafter Leblang, in view of Jang et al. (U.S. Patent Publication 2018/0336424), hereinafter Jang, in view of Goldman-Shenhar et al. (U.S. Patent Publication 2018/0173230), hereinafter Goldman-Shenhar.
Regarding claim 1, Leblang shows
A computer-implemented method comprising: (Fig. 6; Column 13, lines 25-31; Column 13, line 49 – Column 14, line 3; i.e. A method performed by the user transportable device comprising processer, memory and instructions from performing the method.) 
receiving, by one or more processors, (Fig. 6, 602) contextual information (i.e. information/images from sensors and camera) including motion (i.e. gait or movement of the user from the accelerometer) and sound detection (i.e. noises from microphone) by using accelerometer data (i.e. information from accelerometer) to know a movement status (i.e. walking/jogging/running) of a user based on a gait analysis of the user; (Column 9, lines 10 – 40; Column 5, lines 44-49; i.e. The monitoring module of the user transportable device receives information/contextual information from the accelerometer, microphone, and camera.)
analyzing, by one or more processors, the contextual information to determine a proximity sequencing (i.e. path of user/image frames indicating object is increasing in size) including context (i.e. user is getting closer to an object) of an event; (i.e. walking event) (Column 11, lines 25-46; Column 10, lines 43-48)
form a risk assessment (i.e. identify a hazard) based on the context of the event impacting the user, (i.e. user will collide with the object) (Column 11, lines 34-46) and deploying an ameliorative notification strategy, (i.e. the user is alerted about the object so that the user may prevent collision) 

providing, by one or more processors, a notification of a risk to the user. (Column 17, lines 14-23; Column 8, lines 52-67)
However, Leblang fails to show
applying, by one or more processors, machine learning to the proximity sequencing to form a risk assessment based on the context of the event impacting the user, wherein the risk assessment is based on a neural network with a classifier determining a significance of the event and deploying an ameliorative notification strategy, 
determining, by one or more processors, that the risk assessment exceeds a predetermined threshold; and 
Jain shows
receiving, by one or more processors, (Fig. 14, 1300) contextual information (i.e. video frames capturing surrounding environment of a user vehicle) ([0049]; [0039])
analyzing, by one or more processors, the contextual information to determine a proximity sequencing (i.e. sequential change in the locations of objects in the video frames) including context of an event; (i.e. driving event) ([0061]; [0066])
applying, by one or more processors, machine learning to the proximity sequencing to form a risk assessment (i.e. level of risk) based on the context of the event impacting the user, ([0068-0070]; [0099-0102]) wherein the risk assessment is based on a neural network ([0106-0107]; [0112-0114]; i.e. The first trained model uses a CNN or convolutional neural network and the second trained model uses a with a classifier (i.e. The second trained model classifies the level of risk/type of event) determining a significance of the event and deploying an ameliorative notification strategy, ([0116]; [0070]; [0071]; [0133-0134]; Fig. 10)
determining, by one or more processors, that the risk assessment exceeds a predetermined threshold; (i.e. critical value) and ([0071])
providing, by one or more processors, a notification of a risk to the user. ([0134-0135])
Jang and Leblang are considered analogous art because they involve predicting a risk or hazard for a user. Leblang shows predicting when a user may collide with an object using the predicted travel path of the user and images taken by the user’s device. The user may be walking, jogging, or driving. (Column 9, lines 58-64) Jang shows that the prediction may be performed using machine learning and neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leblang to incorporate the teachings of Jang wherein applying, by one or more processors, machine learning to the proximity sequencing to form a risk assessment based on the context of the event impacting the user, wherein the risk assessment is based on a neural network with a classifier determining a significance of the event and deploying an ameliorative notification strategy and determining, by one or more processors, that the risk assessment exceeds a predetermined threshold. Doing so provides a more accurate method in which to identify the hazards and notify the user.
However, Leblang in view of Jain fails to show
wherein the event is categorized, based on the machine learning, as interesting based on a user profile and a learned pattern history, the user profile and learned pattern history being updated as input training data
Goldman-Shenhar shows
wherein the event (i.e. driving situation) is categorized, (i.e. threat to the user) ([0031]; [0170]) based on the machine learning, as interesting (i.e. something threatening to a user would be of interest) based on a user profile (i.e. user characteristics entered by the user/questions answered by the user) and a learned pattern history, (i.e. user performance in similar situations) ([0194]; [0153]; [0157]) the user profile and learned pattern history being updated as input training data; ([0157]; i.e. The user model/user profile is dynamically updated based on information entered by the user and learned by observed driving scenarios/user performance in similar simulations. Therefore, dynamically updated user entered information and observed user performance is used to train the user model.)
Goldman-Shenhar and Leblang in view of Jang are considered analogous art because they involve assessing a user’s situation. Leblang in view of Jang shows using machine learning to detect a risk to a user. Goldman-Shenhar shows that the machine learning may also include a dynamic user model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leblang in view of Jang to incorporate the teachings of Goldman-Shenhar wherein the event is categorized, based on the machine learning, as interesting based on a user profile and a learned pattern history.  Doing so provides a more accurate risk assessment by taking into account the user context.

Regarding claim 3, Leblang in view of Jang in view of Goldman-Shenhar shows all of the features with respect to claim 1 as outlined above. Leblang in view of Jang in view of Goldman-Shenhar further shows
The computer-implemented method of claim 1, wherein the neural network is a deep neural network, (i.e. CNN/RNN) the deep neural network including a convolutional neural network and a recurrent neural network. (Jang: [0106]; [0112])


The computer-implemented method of claim 1, wherein providing the notification includes delivering the notification selected from a group consisting of: an augmented reality displayed message, a haptic vibration, and audio. (Leblang: Column 8, lines 52-67 and Jang: [0135])

Regarding claim 8, this product claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 10, this product claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 14, this product claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Regarding claim 15, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang in view of Jang in view of Goldman-Shenhar as applied above, and further in view of Raichelgauz et al. (U.S. Patent Publication 2020/0126424), hereinafter Raichelgauz.
Regarding claim 5, Leblang in view of Jang in view of Goldman-Shenhar shows all of the features with respect to claim 1 as outlined above. However, Leblang in view of Jang in view of Goldman-Shenhar fails to show   
The computer-implemented method of claim 1, further comprising: utilizing feedback received from the user to determine the significance of the event.
Raichelgauz shows
utilizing feedback received from the user (i.e. driver of the vehicle) to determine the significance (i.e. is it a blind spot event) of the event. ([0051-0054])
Raichelgauz and Leblang in view of Jang in view of Goldman-Shenhar are considered analogous art because they involve detection of traffic events. Leblang shows detecting possible hazards. Raichelgauz shows such a detection that is provided to the user for confirmation or feedback. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leblang in view of Jang in view of Goldman-Shenhar to incorporate the teachings of Raichelgauz wherein utilizing feedback received from the user to determine the significance of the event. Doing so provides that the event is correctly classified.

Regarding claim 12, this product claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 19, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang in view of Jang in view of Goldman-Shenhar as applied above, and further in view of Cuban et al. (U.S. Patent Publication 2019/0205659), hereinafter Cuban.
Regarding claim 6, Leblang in view of Jang in view of Goldman-Shenhar shows all of the features with respect to claim 1 as outlined above. However, Leblang in view of Jang in view of Goldman-Shenhar fails to show  
The computer-implemented method of claim 1, further comprising:  transferring information about the risk to a second user in a vicinity of the user via an ad-hoc network.
Cuban shows
transferring information (i.e. instructions/messages) about the risk (i.e. alert) to a second user (i.e. more than one target objects in the same vicinity of a detection device receives an alert) in a vicinity of the user via an ad-hoc network. (i.e. Bluetooth network) ([0077])
Cuban and Leblang in view of Jang in view of Goldman-Shenhar are considered analogous art because they involve using image data to detect user alerts. Leblang in view of Jang shows providing alerts to a user. Cuban shows that such alerts may be provided to all users in a vicinity of an event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leblang in view of Jang in view of Goldman-Shenhar to incorporate the teachings of Cuban wherein transferring information about the risk to a second user in a vicinity of the user via an ad-hoc network. Doing so provides the alerts to other users who may be affected in a quick and efficient manner.

Regarding claim 13, this product claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 20, this system claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pickover et al. (U.S. Patent No. 9,846,999) – Providing alerts to a pedestrian based on risk level of the user encountering a danger situation. Data from accelerometers are taken into consideration.
Mohamed Elmahdy et al. (U.S. Patent Publication 2020/0187829) – Prediction the fall of a user based on gait analysis.
Kota et al. (U.S. Patent Publication 2021/0281886) - Wearable camera that uses AI to detect field of view changes to detect danger classification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451